JUDGMENT

PER CURIAM.
This appeal from a decision of the United States District Court for the District of Columbia was considered on the record and on the briefs filed by the parties. See Fed. R.App. P. 34(a)(2); D.C. CIR. R. 34(j). The court has afforded full consideration to the issues presented and has determined that they do not warrant a published opinion. See D.C.Cir. R. 36(d). For the reasons that follow, it is
ORDERED and ADJUDGED that the judgment of the district court be affirmed.
*108Karen Hudes brought a variety of state and federal claims against the International Bank for Reconstruction and Development (commonly known as the World Bank), KPMG LLP, Aetna Life Insurance Co., and Mark E. Schreiber. The district court dismissed all of these claims. See Hudes v. Aetna Life Ins. Co. et al., 806 F.Supp.2d 180, 186-96 (D.D.C.2011). The only claims that Hudes properly reasserts on appeal are that the World Bank terminated her employment in violation of the whistleblower-protection provisions of the Sarbanes-Oxley Act, 18 U.S.C. § 1514A(a), and the Dodd-Frank Wall Street Reform and Consumer Protection Act, Pub.L. No. 111-208, 124 Stat. 1376 (2010). We affirm the dismissal of those claims for the reasons stated by the district court. See Hudes, 806 F.Supp.2d at 189-91.
The Clerk is directed to withhold the issuance of the mandate herein until seven days after the disposition of any timely petition for rehearing. See Fed. R.App. P. 41(b); D.C.CiR. Rule 41(a)(1).